UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended – June 30, 2014 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NUMBER 000-30392 ENVIRONMENTAL SOLUTIONS WORLDWIDE, INC. (Exact name of Company as specified in its charter) Florida 13-4172059 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) , MONTGOMERVILLE, PA, 18936 (Address of principal executive offices, including postal code.) Tel: (215) 699-0730 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). YES [X] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [] NO [X] There were 131,526 shares of the registrant’s Common Stock outstanding as of August 4, 2014. INDEX DESCRIPTION PAGE NO. PART I. FINANCIAL INFORMATION Item 1. Consolidated Condensed Balance Sheets as of June 30, 2014 (unaudited) and December 31, 2013 F2 Consolidated Condensed Statements of Operations and Comprehensive Income / (Loss) for the Six and Three Month Periods Ended June 30, 2014 and 2013 (unaudited) F3 Consolidated Condensed Statements of Changes in Stockholders’ Equity for the Six Month Period Ended June 30, 2014 (unaudited) F4 Consolidated Condensed Statements of Cash Flows for the Six Month Periods Ended June, 30, 2014 and 2013 (unaudited) F5 Notes to Consolidated Condensed Financial Statements (unaudited) F6-F21 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 2 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 12 PART II. OTHER INFORMATION Item 1A. RISK FACTORS 13 Item 5. OTHER INFORMATION 13 Item 6. EXHIBITS 14 SIGNATURES 14 ENVIRONMENTAL SOLUTIONS WORLDWIDE, INC. CONSOLIDATED CONDENSED BALANCE SHEETS JUNE 30, DECEMBER 31, (Unaudited) ASSETS Current Assets Cash and cash equivalents (Note 4) $ 6,565,778 $ 4,077,096 Accounts receivable, net of allowance for doubtful accounts of $283,682 (2013 - $250,862) (Note 2) 3,097,024 1,888,511 Inventory, net of reserve of $221,357 (2013 - $246,509) (Note 5) 3,844,110 3,693,367 Prepaid expenses and other assets (Note 13) 657,162 750,835 Total current assets 14,164,074 10,409,809 Equipment under construction (Note 6) 314,847 431,022 Property, plant and equipment, net of accumulated depreciation of $3,502,723 (2013 - $3,294,168) (Note 6) 1,838,184 1,574,181 $ 16,317,105 $ 12,415,012 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable (Notes 12 and 16) $ 1,337,081 $ 1,656,379 Accrued liabilities (Notes 8 and 12) 927,252 1,007,920 Warranty provision (Note 13) 1,841,263 1,723,769 Customer deposits 206,924 124,645 Current portion of loan payable (Note 7) 70,666 71,022 Total current liabilities 4,383,186 4,583,735 Long-term Liabilities Senior secured convertible promissory notes payable (Note 8) 2,412,193 2,146,780 Conversion option derivative liability (Note 9) 2,921,551 1,131,745 Loan payable (Note 7) 298,296 333,185 Total long-term liabilities 5,632,040 3,611,710 Total liabilities 10,015,226 8,195,445 Commitments and Contingencies (Note 13) Stockholders' Equity (Note 11) Common stock, $0.001 par value, 250,000,000 shares authorized; 131,526 (2013 - 125,742) shares issued and outstanding $ 131 125 Additional paid-in capital 57,815,327 57,541,924 Shares to be issued (Note 11) 57,163 - Accumulated other comprehensive income 344,183 344,183 Accumulated deficit (51,914,925) (53,666,665) Total stockholders' equity 6,301,879 4,219,567 $ 16,317,105 $ 12,415,012 The accompanying notes are an integral part of these unaudited consolidated condensed financial statements. F2 ENVIRONMENTAL SOLUTIONS WORLDWIDE, INC. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME / (LOSS) FOR THE SIX AND THREE MONTH PERIODS ENDED JUNE 30, (Unaudited) SIX MONTH PERIOD
